Bloodwobth, J.
In the criminal court of Atlanta the plaintiff in error was convicted of possessing and controlling intoxicating liquor. By-writ of certiorari his case was 'carried to the superior court of Eulton county. The only allegation of error in the petition for certiorari is that the verdict is without evidence to support it. The jurors, the final arbiters on questions of fact, said by their verdict that there was evidence to authorize the conviction of the accused. In his order overruling the certiorari, the judge of the superior court said: “Upon a careful consideration of all the evidence in this case, I am of the opinion that it warranted the verdict.” It is well settled that where there is any evidence to support a verdict, and no error of law was committed on the trial, the judgment will not be disturbed. The judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Broyles, G. J., and Luhe, J., concur.